UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                Plaintiff,

                    -against-
                                                                  20-CV-2261 (CM)
MIKE PENCE; US FEDERAL
                                                                 CIVIL JUDGMENT
GOVERNMENT; HEALTH AND HUMAN
SERVICES; CENTER FOR DISEASE
CONTROL; US CONGRESS,

                                Defendants.

         Pursuant to the order issued March 18, 2020, denying Plaintiff’s request to proceed in

forma pauperis (IFP) and her motion for leave to file this action,

         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s request to proceed IFP

and her motion for leave to file this action are denied.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to receive electronic service of Court filings. (ECF No. 4.)

SO ORDERED.

Dated:     March 18, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
